Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  2/22/2019. The instant application has claims 1-20 pending. The system, method and medium for having an transient buffer having data that is checked if hardware unit that produced the data is authentic before writing it to memory. There a total of 20 claims.

First Action Interview- Timely Requirement

The applicant is further reminded that schedule the interview in an timely manner as only one extension of 30 day will be given, otherwise the applicant forfeits the interview. See https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-program, Slide Presentation Full First Action Interview Pilot Program: Overview [PPT] Slide 8.


The applicant is further reminded that the Full First Action Interview Pilot Program has ended as January 15, 2021 and outstanding applications will being processed. But no new applications will be accepted under the program. See https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-program. 

Allowable Subject Matter
Claims 3-4, 6-7, 12-13, 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “secure processor configured to”(claim 1), “encryption engine to” (claim 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The processor can be exclusively a software according to merriam-webster see https://www.merriam-webster.com/dictionary/processor. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

	The Diebold Nixdorf v. ITC case illustrates the black box implementation of the structure is not sufficient to overcome the 35 USC §112(f). The case involved an cheque standby unit being understood to be not sufficiently described to have structure in the disclosure and a black box disclosure of this unit in the drawings was deemed insufficient.

	 And in the case of generic computer being the structure then an algorithm for the generic computer must be disclosed is specifications. See MPEP 2181, II, B[R-10.2019] see citation below with underline for emphasis.

II.    DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH

B.    Computer-Implemented Means-Plus-Function Limitations
	
	The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	


Drawings

The drawing filed on 2/22/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-10, 11, 15, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2018/0217944 to Eperiesi-Beck in view of CN 106383790 to Chen.

Regarding Claim  1, 10,  18, Eperiesi-Beck discloses A system comprising: an application processor(Par. 0026, CPU & Fig. 4 item 412); a memory(Fig. 4 item 452); a 


Eperiesi-Beck does not disclose the memory having a portion configured as a transient data buffer. However, Chen discloses the memory having a portion configured as a transient data buffer(Page 1 Abstract & Page 3, the external data is sent to encryption and to slave station before being sent to memory—see markings on the page right side).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Eperiesi-Beck  invention of client-server having an crypto-engine for encryption of application data form storage to include a data buffer for temporary storage in order to provide for an address and data encryption as taught in Chen Page 4


	
Regarding Claim  2, 11, 15,  Eperiesi-Beck discloses The system of claim 1, wherein the secure processor is configured to manage the encryption of the transient data buffer by: automatically directing the data associated with the application to be encrypted prior to 


Regarding Claim  8. Eperiesi-Beck discloses The system of claim 1, further comprising: an encryption engine coupled to the hardware unit, wherein the secure processor is configured to enable the encryption engine to encrypt and decrypt the data associated with the application(Par. 0028, the key used to encrypt data & Par. 0076, decrypt the data).  

Regarding Claim  9. Eperiesi-Beck discloses The system of claim 8, wherein the secure processor is configured to communicate an encryption key to the encryption engine to enable the encryption engine to encrypt and decrypt the data associated with the application(Par. 0076 & Par. 0073).

Claims 5, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2018/0217944 to Eperiesi-Beck in view of CN 106383790 to Chen as applied to claims 1, 10  above, and further in view of Cross-VM cache-based side channel attacks and proposed prevention mechanisms: A survey to Anwar.





It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Eperiesi-Beck invention of crypto-engine for encryption of application data form storage to include the memory is accessible to software entities executing at each of the application processor and the hardware unit in order to provide access to shared resource and prevent side channel attacks as taught in  Anwar see 3.3 How cache-based cross-VM side channel attacks works.

	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.




US Patent Pub 2014/01181520 to Wendling which discloses the records being paired with key for storage.

US Patent Pub 2003/00415248 to Weber which discloses an SMM being readable in blocks of memory.

US Patent Pub 2012/0147937 to Goss which discloses the secure demand paging on the memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov